Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1012
                       Lower Tribunal No. 19-34863
                          ________________


                                L. Powers,
                                  Appellant,

                                     vs.

                         Arthur J. Morburger,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     L. Powers, in proper person.

     Arthur J. Morburger, in proper person.


Before EMAS, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.